By the Court, Bronson, J.
This is a collateral undertaking by the defendant as a surety to pay the debt of Lewis, and no consideration is expressed in, or can be inferred from the written agreement. The promise is clearly void within the statute of frauds. If it had been a guaranty of payment, the case would have fallen within the decision in Manrow v. Durham, (3 Hill, 584,) and the contract would have been upheld on the ground that it was a promissory note, which imports a consideration. But this is a guaranty of collection, and I am not aware that such an undertaking has ever been deemed a promissory note. The judge has reviewed his decision at the circuit and ordered a new trial, in which we think he was quite right.
New trial granted.